Opinion issued July 26, 2016




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-16-00269-CV
                           ———————————
                    CLAUDIA FORSTERLING, Appellant
                                       V.
                   PRESIDIO AT CLEAR LAKE, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1074099


                         MEMORANDUM OPINION
      Appellant, Claudia Forsterling, proceeding pro se, has neither paid the

required filing fee nor established indigence for purposes of appellate costs. See

TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208,

51.941(a), 101.041(1) (West Supp. 2015), § 101.0411 (West Supp. 2015); Order,
Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and

Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015). Further, appellant has neither paid nor made arrangements

to pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After

being notified by the Clerk of this Court on April 25, 2016, and again on June 9,

2016, that this appeal was subject to dismissal for failure to pay the required fees,

appellant did not timely respond. See id. 5, 37.3(b), 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Massengale.




                                          2